DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "414" and "412" have both been used to designate the winglet skin. See paragraph [0054].

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "314" and "312" have both been used to designate the winglet skin.  See paragraph [0054].

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “312” has been used to designate both the and winglet skin.  See paragraph [0054].

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “412” has been used to designate both the lower winglet aft spar and winglet skin.  See paragraph [0054].

:
The upper instance of #408 in Fig. 4 should be #308.
Reference character #124 in Fig. 3 appears to be pointing out something other than the lower wing skin which it is said to point out in the specification. 
Reference character #160 appears twice in Fig. 6, it is presumed that the rightmost instance should read #162.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation “prior to deformation of the wing” in line 4. This limitation is unclear; since the invention appears to require elastic wing deformation, it is important to distinguish between the deformation of operation and failure deformation, which appears to be what is referenced in this claim. 

Claim 17 recites the limitation "a wing tip" in line 2.  A wing tip is already claimed in line 5 of claim 14 from which claim 17 depends. It is unclear if this is referring to the same wing tip or a new component.

Claim 20 recites the limitation "a wing tip" in line 2.  A wing tip is already claimed in line 5 of claim 18 from which claim 20 depends. It is unclear if this is referring to the same wing tip or a new component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-8, 10, 11, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roman (US 8936219) in view of Klug (US 4722499).

Regarding claim 1, Roman teaches a method of using a split winglet, comprising the steps of: 
providing an aircraft and attaching a split winglet (#98) to a wing (#50) of the aircraft (#10), the split winglet having an upper winglet (#100) and a lower winglet (#200);
maintaining the winglet attach fitting and winglet at a first height relative to a fuselage when the aircraft is non-flying (#76, Fig. 6); and 
moving the winglet attach fitting and winglet to a second height relative to the fuselage when the aircraft is flying (#78, Fig. 6), the second height being higher than the first height (Fig. 6).  
Roman does not explicitly teach the winglet having a winglet attach fitting. Klug teaches a split winglet (#4 and #5/#18) having a winglet attach fitting (#3/#19). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Roman with the winglet attach fitting of Klug. Doing so would provide a way of attaching the winglet to the wing. 

Regarding claim 2, Roman, as modified by Klug, teaches the method of claim 1, wherein maintaining the winglet attach fitting and winglet at the first height when the aircraft is non-flying includes:
assuming a slightly downwardly-deflected shape of the wing under a ground static loading (Roman, column 4, lines 54-55).


aeroelastically upwardly deflecting the wing when the aircraft is flying (Roman, column 4, lines 10-12).

Regarding claim 4, Roman, as modified by Klug, teaches the method of claim 1, wherein the winglet attach fitting includes: 
a wing attachment portion (Klug: #3/#19; column 6, lines 3-5) coupled to a wing tip of the wing (Klug: #1); 
an upper winglet attachment portion (Klug: #28) coupled to the wing attachment portion (Klug: by #25, #26, #27, #27’) and supporting the upper winglet (#4/#18; Fig. 1 and 8); and 
a lower winglet attachment portion (Klug: #28) coupled to the wing attachment portion and supporting the lower winglet (Klug: #5/#18).

Regarding claim 5, Roman, as modified by Klug, teaches the method of claim 4, wherein: 
at least one of the upper winglet attachment portion and the lower winglet attachment portion is stove-piped into a respective one of the upper winglet and the lower winglet (Klug: #28 into #18 Fig. 9).

Regarding claim 6, Roman, as modified by Klug, teaches the method of claim 4, wherein:
the wing attachment portion (Klug: #19) is attached to a wing tip (Klug: #1) with tension fasteners (Klug: fasteners indicated by dotted lines in Figs. 8 and 9 around the intersection of #19, #32, and #1).


the wing attachment portion includes a wing tip rib (Klug: flat portion of #19 Fig. 9) that is integral with the wing attachment portion (Klug: #19, continuous part); and 
Roman fails to disclose a wing tip rib coupled to at least one wing spar of the wing, however the examiner takes Official Notice that ribs coupled to spars is known in the art. It would have been obvious to someone having ordinary skill in the art at the time of the invention to have provided Roman with for the purpose of creating a structurally sound and lightweight wing structure. 

Regarding claim 8, Roman, as modified by Klug, teaches the method of claim 4, wherein: 
the upper winglet is attached to the upper winglet attachment portion using shear fasteners (Klug: #27’); and
the lower winglet is attached to the lower winglet attachment portion using shear fasteners (Klug: #27’).

Regarding claim 10, Roman, as modified by Klug, teaches the method of claim 4, wherein: 
the wing attachment portion (Klug: #19), the upper winglet attachment portion (Klug: #28), and the lower winglet attachment portion (Klug: #28) are separate components that are coupled together with pins (Klug: #27’).

Regarding claim 11, Roman, as modified by Klug, teaches the method of claim 4, wherein: 
the upper winglet attachment portion (Klug: #28) and the lower winglet attachment portion (Klug: #28) each include at least one lug (Klug: #27); 
the wing attachment portion including at least one clevis (Klug: #25, #26); and 


Regarding claim 14, Roman teaches a method of using a split winglet, comprising the steps of:
providing an aircraft (#10) and attaching a split winglet (#98) to a wing (#50) of the aircraft, the split winglet having an upper winglet (#100) and a lower winglet (#200), 
maintaining the winglet attach fitting and winglet at a first height (#76; Fig. 6) relative to a fuselage when the aircraft is non-flying; and 
moving the winglet attach fitting and winglet to a second height (#78; Fig. 6) relative to the fuselage when the aircraft is flying, the second height being higher than the first height (Fig. 6).
Roman does not disclose how the winglet is attached. Klug teaches a winglet attach fitting the winglet attach fitting including: 
a wing attachment portion (#3/#19) coupled to a wing tip of the wing (#1); 
an upper winglet attachment portion (#28) coupled to the wing attachment portion and supporting the upper winglet (#4/#18); 
a lower winglet attachment portion (#28) coupled to the wing attachment portion and supporting the lower winglet (#5/#18); 
at least one of a skin splice and a spar splice (#24 in #28) coupling the upper winglet (#18) to the upper winglet attachment portion (#28); 
at least one clevis fitting (#25, #26) coupling the lower winglet to a lug integrally formed with the lower winglet attachment portion (#27); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Roman with the winglet attach fitting of Klug. Doing so would provide a way of attaching the winglet to the wing.

Regarding claim 16, Roman, as modified by Klug, teaches the method of claim 14, wherein: 
at least one of the upper winglet attachment portion and the lower winglet attachment portion is stove-piped into a respective one of the upper winglet and the lower winglet (Klug: #28 into #18 Fig. 9).

Regarding claim 17, Roman, as modified by Klug, teaches the method of claim 14, wherein: the wing attachment portion is attached to a wing tip with tension fasteners (Klug: fasteners indicated by dotted lines in Figs. 8 and 9 around the intersection of #19, #32, and #1).

Regarding claim 18, Roman teaches a method of using a split winglet, comprising the steps of: 
providing an aircraft (#10), attaching a split winglet (#98) to a wing (#50) of the aircraft, the split winglet having an upper winglet (#100) and a lower winglet (#200), 
maintaining the winglet at a first height (#76; Fig. 6) relative to a fuselage when the aircraft is non-flying; and 
moving the winglet to a second height (#78; Fig. 6) relative to the fuselage when the aircraft is flying, the second height being higher than the first height (Fig. 6).
Roman does not disclose how the winglet is attached. Klug teaches a winglet attach fitting (#3/#19) the winglet attach fitting including: 
a wing attachment portion (#3/19 along #1) coupled to a wing tip of the wing (#1); 
an upper winglet attachment portion (#3, along length u) coupled to the wing attachment portion and supporting the upper winglet (#4); 
a lower winglet attachment portion (#3, along length equivalent to u for #5) coupled to the wing attachment portion and supporting the lower winglet (#5); 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Roman with the winglet attach fitting of Klug. Doing so would provide a way of attaching the winglet to the wing.  

Regarding claim 20, Roman, as modified by Klug teaches the method of Claim 18, wherein: 
the wing attachment portion is attached to a wing tip with tension fasteners (Klug: fasteners indicated by dotted lines in Figs. 8 and 9 around the intersection of #19, #32, and #1).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roman (US 8936219) in view of Klug (US 4722499) as applied to claim 14 above, and further in view of Dennis (US 8136766).

Regarding claim 15, Roman, as modified by Klug, teaches the method of claim 14, wherein the wing attach fitting includes:
a shear pin (Klug: #27’) coupling the clevis fitting (Klug: #25, #26) to the lug (Klug: #27). 
Roman, as modified by Klug, does not teach shear fasteners configured to shear at a predetermined load. Dennis teaches the shear pin (#108) configured to shear at a predetermined load on the winglet (column 2, lines 13-17) to allow the winglet (#103) to separate from the wing (#102) prior to deformation of the wing. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Roman with the shear pins of Dennis. Doing so would allow the winglets to break off in the event of impact, rather than damaging the rest of the wing (Dennis: column 1, lines 23-26).

Allowable Subject Matter
Claims 9, 12, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Welles (US 4674709) shows a split winglet and a method of upwards aeroelastic deformation when in flight. 
Finch (US 4108403) shows a winglet attached to a wing rib.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647